      Case 3:14-cv-00427-HTW-LRA Document 222 Filed 11/29/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


JAMES RUSSELL MILLER                                                                   PLAINTIFF

VS                                               CIVIL ACTION NO.: 3:14-cv-427-HTW-LRA

MANAGEMENT & TRAINING CORPORATION                                                   DEFENDANT


                                             ORDER

       Before this Court are two motions filed by the Defendant Management & Training

Corporation: 1) On June 4, 2018 Management & Training Corporation (“MTC”) filed its Motion

for Additional Time to File A Reply [Doc. no. 212]. By this motion MTC sought additional time

to file its Reply to Plaintiff’s Response in Opposition to MTC’s Application and Itemization

regarding Attorneys’ Fees [Doc. no. 205]; 2) MTC then filed, on June 13, 2018, its Motion for

Leave to file Reply Out of Time, [Doc. no. 214], again seeking additional time to file its Reply to

Plaintiff’s Response in Opposition to MTC’s Application for Attorneys’ Fees.

       Plaintiff, James Russell Miller (“Miller”), opposes both motions. This court notes that

Miller moved for and was granted additional time to file his Response in opposition to MTC’s fee

application. MTC is entitled to the same consideration. This court grants to MTC permission to

file its reply brief out of time if it still wishes to do so. MTC is allowed three days from the date

of this order to file its Reply to Miller’s Response in opposition to MTC’s Application for

Attorney’s Fees. Shortly thereafter, this court will render its decisions on the remaining motions.

The earlier request for an extension of time is now moot and is denied as such.

                                          CONCLUSION

       For the reasons stated herein, the Defendant’s Motion for Additional Time to File A Reply
     Case 3:14-cv-00427-HTW-LRA Document 222 Filed 11/29/18 Page 2 of 2



[Doc. no. 212] is denied as moot. Defendant’s Motion for Leave to file Reply Out of Time [Doc.

no. 214] is granted, with MTC being allowed three days to file the Reply brief.

       SO ORDERED this 29th day of November, 2018.

                                             _____s/HENRY T. WINGATE___________
                                              UNITED STATES DISTRICT JUDGE
